DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/15/2022, with respect to 35 USC 101, have been fully considered but they are not persuasive. The “abort procedure” in “executing an executable abort procedure for a current segment” is not explicitly defined as a physical action of the vehicle and could be drawn to a mere computer instruction rather than a physical manifestation of the step. Examiner suggests, for example, incorporating claim language that is drawn to physically controlling the vehicle along the segment.
Applicant’s arguments, with respect to 35 USC 102 and 35 USC 103 on Pages 10-15 have been fully considered and are persuasive. The 35 USC 102 rejection of claims 1, 5, 7, 9, 14, 16 and 35 USC 103 rejection of claims 8, and 15 have been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-9, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of an autonomous aircraft system comprising: at least one processor in data communication with a memory storing processor executable code for configuring the at least one processor to: receive a 3D world model; receive a path defined two or more waypoints; receive navigationally relevant data from one or more sensors; identify one or more known obstacles in the 3D world model proximal to the path based on the navigationally relevant data; define one or more long range paths based on the 3D world model, path, and one or more known obstacles; identify one or more unknown regions in the 3D world model proximal to the one or more long range paths based on the navigationally relevant data; define one or more short range paths based on the 3D world model, the one or more long range paths, the one or more known obstacles, and the one or more unknown regions;identify one or more executable abort procedures associated with each short range path; if any of the one or more short range paths cannot be associated with an executable abort procedure, remove that short range path from the one or more short range paths; organize the one or more short range paths into a hierarchy of short range paths based on overlapping segments; associate each executable abort procedure with a corresponding segment; identify one or more current segments of the short range paths corresponding to a next path selection decision; identify one or more subsequent segments of the short range paths 5Application No. 17/093,859Amendment and Response to Office Action Dated APRIL 15, 2022 Attorney Docket No. 129377US01corresponding to a subsequent path selection decision; determine that there is no executable abort procedures for subsequent segments; and execute an executable abort procedure for a current segment, wherein: the one or more long range paths are defined to avoid the one or more known obstacles; and the one or more short range paths are defined to avoid the one or more known obstacles and the one or more unknown regions. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “at least one processor in data communication with a memory storing processor.”  That is, other than reciting “at least one processor in data communication with a memory storing processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor in data communication with a memory storing processor” language, the claim encompasses a user receiving a 3D world model, a path, and data, in the mind, to identify obstacles, define long range paths, identify unknown regions, define short range paths, and select a short range path, in the mind. The mere nominal recitation of “at least one processor in data communication with a memory storing processor” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “at least one processor in data communication with a memory storing processor” that performs the respective steps. The steps executed by a processor of a client device is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The at least one processor in data communication with a memory storing processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The “abort procedure” in “executing an executable abort procedure for a current segment” is not explicitly defined as a physical action of the vehicle and could be drawn to a mere computer instruction rather than a physical manifestation of the step. Examiner suggests, for example, incorporating claim language that is drawn to physically controlling the vehicle to drive along the current segment.
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
The respective independent and dependent claims do not introduce any other matter that bring the claims into eligibility.
Allowable Subject Matter
Claims 1, 5, 7-9, 14-16 are pending and contain allowable subject matter. The non-art rejection must be overcome prior to a notice of allowance.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 16, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method of path planning comprising: receiving a 3D world model; receiving a path defined by two or more waypoints; receiving navigationally relevant data from one or more sensors; identifying one or more known obstacles in the 3D world model proximal to the path based on the navigationally relevant data; defining one or more long range paths based on the 3D world model, path, and one or more known obstacles; identifying one or more unknown regions in the 3D world model proximal to the one or more long range paths based on the navigationally relevant data; defining one or more short range paths based on the 3D world model, the one or more long range paths, the one or more known obstacles, and the one or more unknown regions; selecting a short range path from the one or more short range paths, identifying one or more executable abort procedures associated with each short range path; if any of the one or more short range paths cannot be associated with an executable abort procedure, removing that short range path from the one or more short range paths; organizing the one or more short range paths into a hierarchy of short range paths based on overlapping segments; associating each executable abort procedure with a corresponding segment; identifying one or more current segments of the short range paths corresponding to a next path selection decision; 2Application No. 17/093,859Amendment and Response to Office Action Dated APRIL 15, 2022 Attorney Docket No. 129377US01identifying one or more subsequent segments of the short range paths corresponding to a subsequent path selection decision; determining that there is no executable abort procedures for subsequent segments; and executing an executable abort procedure for a current segment, wherein: the one or more long range paths are defined to avoid the one or more known obstacles; and the one or more short range paths are defined to avoid the one or more known obstacles and the one or more unknown regions. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Fragoso (US20170193830A1), discloses a method, device, framework, and system provide the ability to control an unmanned aerial vehicle (UAV) to avoid obstacle collision. Range data of a real-world scene is acquired using range sensors (that provide depth data to visible objects). The range data is combined into an egospace representation (consisting of pixels in egospace). An apparent size of each of the visible objects is expanded based on a dimension of the UAV. An assigned destination in the real world scene based on world space is received and transformed into egospace coordinates in egospace. A trackable path from the UAV to the assigned destination through egospace that avoids collision with the visible objects (based on the expanded apparent sizes of each of the visible objects) is generated. Inputs that control the UAV to follow the trackable path are identified.
Another close prior art, Norman (US20210356279A1), discloses a method for freeing an end user of a navigation system from the burden of selection concrete points by using optimal planning and guidance using GNSS or GPS geographic localization is described. Multiple items, such as products, services, or attributes such as category of venue (e.g., restaurant or bar), are input or selected by the user. Using a products and attributes database, the system identifies potential geographical locations where the required products or services are available, or where a venue of the specified category (such as bar) can be found. An optimal route to optimally arrive at all geographical locations required for the required products, services, or attributes, is calculated, and may include returning to the origin location or to a destination location defined by the user, and the selection may be based on estimated travel distance, estimated travel time, estimated fuel efficiency, or opening hours of stores.
Another close prior art, Kario (US2022227367A1), discloses systems and methods for vehicle navigation. In one implementation, at least one processor may receive, from a camera, at least one captured image representative of features in an environment of the vehicle. The processor may identify an intersection and a pedestrian in a vicinity of the intersection represented in the image. The processor may determine a navigational action for the vehicle relative to the intersection based on routing information for the vehicle; and determine a predicted path for the vehicle relative to the intersection based on the determined navigational action and a predicted path for the pedestrian based on analysis of the image. The processor may further determine whether the vehicle is projected to collide with the pedestrian based on the projected paths; and, in response, cause a system associated with the vehicle to implement a collision mitigation action.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Fragoso, Norman, and Kario with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 5, 7, 8 are allowed. Likewise, claims 9, 14-16 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lenser (US8577538) teaches a system for controlling more than one remote vehicle. The system comprises an operator control unit allowing an operator to receive information from the remote vehicles and send commands to the remote vehicles via a touch-screen interface, the remote vehicles being capable of performing autonomous behaviors using information received from at least one sensor on each remote vehicle. The operator control unit sends commands to the remote vehicles to perform autonomous behaviors in a cooperative effort, such that high-level mission commands entered by the operator cause the remote vehicles to perform more than one autonomous behavior sequentially or concurrently. The system may perform a method for generating obstacle detection information from image data received from one of a time-of-flight sensor and a stereo vision camera sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665